First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 5, 7-15, 17 and 20 are pending in the present application.  Claims 1, 5 and 7-14 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 15, 17 and 20 will be examined according to MPEP § 803.02.

Duplicate Claims
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two 
The difference in the wording of the claimed invention does not change the scope of the claimed invention.  
Like instant claim 17, claim 20 is drawn to a method of increasing cell death in glioblastoma stem cell population via contacting said stem cell population with dasatinib, crenolanib, or a combination thereof, to result in a glioblastoma stem cell persister population having increased expression in the glioblastoma stem cell population of one or more of SALL2, DLX2, ZFHX4, HEY1, HES5, and FABP7 as compared to the glioblastoma stem cell population prior to said contact; and contacting the glioblastoma stem cell persister population with one or more of KDM5-C70, GSKJ4, Compound E, or a combination thereof.

Claim Rejections - 35 USC § 103
The rejection of claims 15 and 17 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is maintained and claim 20 is rejected under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination. 
Based on the present specification and the claims as originally presented, the instant claims as amended is interpreted as:

Ross et al. teaches the treatment of glioblastoma by administering an inhibitor of Notch signaling in combination with a chemotherapeutic agent (see the entire article, especially Abstract; paragraphs 0003, 0006).  The reference teaches 
Glioblastomas and other cancers are believed to include a small population of cancer stem cells that are resistant to current therapies (i.e., persister cells); the combination of  chemotherapy plus inhibition of the Notch pathway is more effective against said cancers (see paragraph 0040);
Compound E, a notch inhibitor as recited by instant claims 17 and 20 (see paragraph 0067); 
Chemotherapeutic agents such as dasatinib as recited by instant claims 15, 17 and 20 (see paragraph 0070); 
Targets such as Hex1 and Hey1 are found in glioblastomas (see paragraph 0037, 0082, 0088; see also for example, Suva et al., 2014; Chudnovsky et al., 

Labelle et al. teaches compounds of the formula: 

    PNG
    media_image1.png
    175
    224
    media_image1.png
    Greyscale
, such as, 
    PNG
    media_image2.png
    252
    392
    media_image2.png
    Greyscale
capable of modulating the activity of histone demethylases and useful in treatment of histone demethylase (HDME) dependent disease, such as, glioblastomas, alone or in combination with one or more other anti-neoplastic agents, inclusive of compounds targeting/decreasing a protein kinase (see the entire article, especially Abstract; page 24, lines 17-28; page 36, lines 13-18; page 37, lines 11-15; page 38, lines 12-27; page 70, compound 65; pages 148-149; dasatinib is a protein kinase inhibitor (see for example, US 2014/0371214, paragraph 0155)).

Hashizume et al. teaches
GSKJ4 is an ethyl ester derivative of H3K27 demethylase inhibitor GSKJ1;
H3K27 is methylated by histone-lysine N-methyltransferase EZH2 and demethylated by KDM6 subfamily K27 demethylases JMJD3 (KDM6B) and UTX (KDM6A); and
GSKJ4 inhibits H3 demethylation and use as a therapy for glioma (see page 2, 18t paragraph - page 3, last paragraph).

As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    325
    639
    media_image3.png
    Greyscale

Thus, the combination of the compounds as taught by Ross et al. and/or Labelle et al. and/or Hashizume et al., for treatment of glioblastoma would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of glioblastoma.
The recitation that contacting glioblastoma stem cell population with dasatinib, crenolanib or a combination thereof, results in a glioblastoma stem cell persister population having increased expression in the glioblastoma stem cell population of one or more of SALL2, DLX2, ZFHX4, HEY1, HES5, and FABP7 as compared to the glioblastoma stem cell population prior to said contact is noted.  
However, said outcome flows naturally from the contacting of the glioblastoma 

In summary, based on the teachings of the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present invention, the combination as instantly claimed for increasing the cell death in glioblastomas is rendered prima facie obvious.

Response to Arguments
Applicant argues 
the rejection is premised on impermissible hindsight and an improper inherency analysis;
it was unknown that the claimed combination treatment would result in increased glioblastoma stem cell death as claimed; the specific population of glioblastoma stem cell persisters, having biomarker signatures is distinct from typical glioblastoma stem cells; 
Ross does not disclose any persister populations nor does it disclose any method for increasing cell death in glioblastoma stem cell populations having increased expression of any biomarkers; and
the claimed therapeutic methods provide unexpectedly enhanced efficacy against glioblastoma stem cell populations as compared to any individual treatment.
Applicant’s argument was considered but not persuasive for the following reasons.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, 
each of the claimed compound is known in the art to be useful in treating glioblastomas;
Ross teaches 
the combination of chemotherapy (for example, dasatinib) plus inhibition of the Notch pathway (for example, Compound E) is more effective against glioblastomas; 
biomarkers such as Hex1 and Hey1 are found in glioblastomas; and
persister cells are found in glioblastomas.
Therefore, the claimed combination for treating glioblastomas is rendered obvious based on the teachings of the prior art as discussed above.

Applicant also argues it was unknown that the claimed combination treatment would result in increased glioblastoma stem cell death as claimed; the specific population of glioblastoma stem cell persisters, having biomarker signatures is distinct from typical glioblastoma stem cells; and Ross does not disclose any persister 
However, as noted above, Ross discloses glioblastomas are believed to include a small population of cancer stem cells that are resistant to current therapies and teaches the combination of chemotherapy plus inhibition of the Notch pathway is more effective against said cancers.  In essence, the reference teaches the presence of persister cells in glioblastomas and the combination of chemotherapy (for example, dasatinib) plus inhibition of the Notch pathway (for example, Compound E) is more effective against glioblastomas, i.e., increased cell death of glioblastoma cells.
    PNG
    media_image4.png
    617
    487
    media_image4.png
    Greyscale

Lastly, applicant argues the claimed therapeutic methods provide unexpectedly enhanced efficacy against glioblastoma stem cell populations as compared to any 

As noted by above, Ross teaches the combination of chemotherapy (for example, dasatinib) plus inhibition of the Notch pathway (for example, Compound E) is more effective against glioblastomas.  Therefore, the skilled artisan in the art at the time of the present invention would have the reasonable expectation of enhanced efficacy against glioblastomas.  Additionally, determining the effect of combination therapy would is routine. 
In summary, the treatment of glioblastoma utilizing the combination of active ingredients each known to be useful for said treatment is rendered prima facie obvious.  The increased in cell death in a glioblastoma stem cell would flow naturally from the administration of the combination.  Determining how said combination affects the expression of various genes found in said glioblastomas does not render an obvious treatment unobvious.   
For these reasons, the rejection of claims 15 and 17 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is maintained and claim 20 is rejected under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628